We have again examined the record as it relates to the matters urged in appellant's motion for rehearing. It appears to us that the proper disposition was made of the case in our original opinion. As requested by appellant in his motion we have read all the authorities cited in his original brief bearing upon the complaint brought forward in bill of exception number thirteen. Those cases reflect a situation in which the words or conduct of the trial judge conveyed either directly or indirectly the views of the court regarding the evidence of some witness in connection with a reprimand of counsel. We think nothing of that kind appears from the bill in question here. Such incidents are to be regretted. However, the trial court's qualification to the bill was accepted without objection and is binding on us. Considering it in connection with the bill we think appellant's insistence that the incident injured appellant is exaggerated.
The motion for rehearing is overruled. *Page 373